Citation Nr: 1639460	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) rating for calcified pleural plaques indicative of pleural-based asbestos lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1969 to January 1973.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota that continued a noncompensable rating.

An April 2011 RO letter informed the Veteran that his requested Board hearing at the RO was scheduled for June 23. 2011.  (04/21/2011 VBMS-Notification).  In response, the Veteran informed the RO that he withdrew his hearing request.  (05/05/2011 VBMS-Correspondence)

In March 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the March 2014 Board remand.

2.  The preponderance of the evidence shows that throughout the period on appeal the Veteran's pleural-based lung disease has not manifested with active symptoms.  FVC has been greater than 75 to 80 percent predicted, and DLCO (SB) greater than 66 to 80 percent predicted.


CONCLUSION OF LAW

The requirements for a compensable evaluation for pleural-based lung disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.97, Diagnostic Code (DC) 6833 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the May 2010 rating decision, via a February 2010 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki (Vazquez-Flores I), 22 Vet. App. 37 (2008).  Neither the Veteran nor his representative has asserted any notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records, to include the Compensation and Pension examination reports, are in the claims file.  Further, as noted earlier, the Board remanded the case to insure all current treatment records were in the claims file and for a current examination.  Neither the Veteran nor his representative asserts that there are additional records to be obtained or that the examination was inadequate.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The RO evaluated the Veteran's lung disorder under DC 6833, which is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10-percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  38 C.F.R. § 4.97.  The applicable rating criteria for asbestosis provide that, FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy, warrants an evaluation of 100 percent.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40-to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, warrants an evaluation of 60 percent.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56 to 65-percent predicted, warrants an evaluation of 30 percent.

Special provisions regarding evaluation of respiratory conditions require that post-bronchodilator pulmonary function tests (PFTs) results are to be used when applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. §4.96 (d)(5).

Pursuant to 38 C.F.R. § 4.96 (a), ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."

Discussion

Historically, a January 2001 rating decision granted service connection for asbestosis and assigned a noncompensable rating, based on PFTs.  (01/23/VBMS-Rating Decision-Narrative).  VA received the Veteran's claim of entitlement to an increased rating in January 2010.  (01/29/2010 VBMS-VA-21-4138)  The RO arranged an examination to assist the Veteran.

The March 2010 examination report (03/31/2010 VBMS-VA Examination) reflects that the examiner noted that she conducted a full review of the claims file, including the Veteran's medical records.  The examiner noted that her review of the records did not show that the Veteran had met the criteria for a diagnosis of asbestosis.  While pleural plaques had been identified on CT scans of the chest, neither fibrotic lung disease nor restrictive lung disease had been shown on PFTs.

The examination report reflects that the Veteran complained of a fairly constant cough that was productive in the morning of some yellowish sputum-anywhere from greater than a spoonful's worth to perhaps a quarter cup's worth.  He denied any hemoptysis, and he reported that the cough was dry for rest of the day.  The Veteran reported further that that he got short of breath from climbing a flight of stairs or even walking on a flat surface if he was going at a faster pace.  In 2009, his primary care provider prescribed albuterol and mometasone inhaler.  He reported that he was not currently using the latter, and that his cough seemed worse since he stopped.  The Veteran reported a good appetite and a 40-pound weight gain over a 14-year period.  He denied having ever been diagnosed with asthma and denied any incapacitation or prescribed bed rest due to a lung problem.  He also reported that he quit smoking 30 years earlier after a 20-pack-per-year smoking history.

Physical examination revealed the lungs as clear to auscultation.  Coronary PMI was not palpable, and heart sounds were normal.  There was no peripheral edema, and the abdomen was soft and nontender.  The examiner noted that PFTs done the day of the examination showed a vital capacity of 5.24 L, which was 98 percent of predicted, and that total lung capacity was likewise 98 percent of predicted.  DLCO was 93 percent of predicted at 28.9 mL per mm of mercury per minute.  The Veteran's FEV1 FVC was 77 percent pre-bronchodilator, and 76 percent post-bronchodilator.  His forced vital capacity FVC was 82 percent of predicted pre-bronchodilator, and 93 percent of predicted post-bronchodilator.  That compared to an FVC of 85 percent of predicted and 94 percent of predicted in 2009 pre- and post-bronchodilator respectively.  The examiner also noted a CT scan of the thorax done in August 2009 which showed that the scattered pleural plaques were unchanged from a previous CT scan done in 2007.

The examiner diagnosed asbestos exposure on active duty.  The examiner noted that the Veteran has calcified pleural plaques which indicate pleural-based asbestos lung disease; but he does not have findings of asbestosis since CT scan of the thorax did not show pulmonary fibrosis.  Further, PFTs did not show restrictive lung disease.  Based on imaging studies and PFT findings. The calcified pleural plaques condition is stable.  The examiner also advised that the forced vital capacity (FVC) of 4.95 L
93 percent of predicted post-bronchodilator should be used for rating purposes, as it is the best measure for restrictive lung disease that is on the ratings schedule; and that the FVC was normal, and restrictive lung disease was not identified.

The examiner opined that the Veteran's persistent cough and dyspnea on exertion could be secondary to other factors such as mild reactive airway disease, gastroesophageal reflux disease, or possibly a cardiac condition.  Since there was no evidence of asbestosis but only pleural-based plaques, those symptoms are not due to any asbestos-related lung disease from military service.

On his Substantive Appeal (02/18/2011 VBMS-VA-9), the Veteran asserted that the C&P examiner's findings and opinion were contradicted by his outpatient treatment records.  He asserted further that he had never been diagnosed with reactive airway disease.  As noted earlier, the Board remanded so that any outstanding records could be added to the claims file and for a current examination.  The Board asked that the medical review identify all symptomatology related to the Veteran's service-connected disability.

The June 2014 Disability Benefits Questionnaire (DBQ) (06/04/2014 VBMS-VA Exam) reflects that the examiner reviewed the Veteran's electronic medical records and claims file.  The examiner noted that the Veteran's outpatient records generated since the March 2010 VA examination noted that his chronic cough cleared with use of a steroid inhaler, and the cough was thought to be related to reactive airway disease.  PFTs conducted in 2011 revealed minimal obstructive defect related to asthma and/or COPD.  The examiner noted further that the Veteran's last annual examination in April 2014 had documented "mild COPD with Chronic cough- better with albuterol, continue mometasone."  The examiner noted that, overall, the Veteran's providers have acknowledged asbestos exposure, yet they had never concluded that pleural plaques due to asbestos exposure caused his cough.  So no referrals were indicated.

The examiner noted that the diagnosed service-connected disease was calcified pleural plaques secondary to asbestos exposure.  The examiner noted further that a diagnosis of reactive airway disease was also of record.  Id. at 1-2.  The DBQ reflects that the Veteran reported his in-service history, to include his asbestos exposure.  He reported further that he started smoking at age 18, and he smoked around one pack per day until he quit 27 years earlier.  The pleural plaques were discovered on a routine chest X-ray while he was employed by VA.  He was told he had to retire because he no longer could work in the boiler room.  Since his last C&P examination in March 2010, he reported a dry cough, mostly at night.  He denied post-nasal drainage, but he had noticed shortness of breath with exertion, i.e., stairs.  He reported use of both a rescue and steroid inhaler twice a day.  He also reported that that when working for the VA, the coal boiler only affected his sinuses, not his lungs.  He usually saw in PCP every 2 years for his lungs, and he denied having been referred to any specialists.  He also denied fever, chills, or sweats.

Physical examination revealed the Veteran's lungs to be clear, and his respiration was easy.  The examiner did not notice any dyspnea as the Veteran walked in the hallway.  The examiner noted that May 2014 PFTs showed a FVC of 92 percent predicted.  The examiner noted that the FVC most accurately reflected the Veteran's level of disability.  The examiner opined that the respiratory condition that was predominantly responsible for the limitation of the Veteran's pulmonary function was reactive airway disease.  The examiner noted that the medical literature on pulmonary diseases provides that pleural plaques are a sign of asbestos exposure, but that does not mean asbestosis is present.  The presence of pleural plaques implies exposure, yet that does not equate to pulmonary impairment.  The examiner opined further that the Veteran's PFT continues to show obstruction from reactive airway disease (asthma or COPD from previous smoking).  It does not show the restriction which is seen in asbestosis.  Post-bronchodilator testing shows good response to inhaler, which is seen with reversible causes, i.e, reactive airway disease.  The Veteran's reported symptoms are related solely to the reactive airway disease and not his service-connected condition.

The VA examiners reviewed the claims file and the Veteran's medical records and examined him.  The examiners also provided a full rationale for their opinions.  Hence, the Board finds the opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In his response to the Supplemental Statement of the Case (SSOC), the Veteran asserted the fact that it had been over 30 years since he smoked, and that the prior CT scan and X-rays showed only the pleural plaques in his lungs.  He then opined that the pleural plaques could cause COPD.  The Board acknowledges that there are certain conditions that a lay person is capable of identifying and, under certain limited circumstances, associate cause and effect, such as a broken leg immediately after a fall.  The Board must decide competency in this area on a case-by-case basis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that identifying pulmonary disease, to include from interpretation of PFT results, and opining on etiology of respiratory symptoms require medical training.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has any medical training.  Hence, his personal opinion has little if any probative value.

In addition to the above, contrary to the Veteran's assertions, his outpatient records do not contradict the findings of the March 2010 VA examination, as confirmed by the June 2014 medical review.

Since the PFTs show a FVC better than 75 to 80 percent, 92 percent, the Veteran's calcified pleural plaques condition have not met or approximated a compensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.97, DC 6833.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an increased (compensable) rating for calcified pleural plaques indicative of pleural-based asbestos lung disease is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


